Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ernest Franklin Coble, Jr., appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his action brought pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coble v. Wilkins, No. 1:11-cv-00211-JAB-JEP, 2012 WL 1450047 (M.D.N.C. Mar. 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.